Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Reopening of Prosecution After Appeal

In view of the Appeal Brief filed on 12/17/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/AYAZ R SHEIKH/               Supervisory Patent Examiner, Art Unit 2476                                                                                                                                                                                         

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 9-11, 13-15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over by US Publication to Hu et al. (US 2010/0291937 A1) (herein after Hu), in view of US Publication to Damnjanovic et al. (US 2016/0043854 A1) (herein after Damnjanovic).

Regarding claims 1 and 9, Hu describes a wireless device configured for operation in a wireless communication network, the wireless device comprising: a radio transceiver configured to communicate with a network node; and processing circuitry operably coupled to the radio transceiver, whereby the processing circuitry and radio transceiver [fig.1; ¶0045-0061] are configured to: 
receive from the wireless communication network a plurality of consecutive downlink TTIs (for) which there are no available uplink TTIs (to support proper ACK/NACK) and transmit to the wireless communication network, during a second TTI, ARQ feedback information [¶figs. 1 and 3; ¶0015-0016; ¶0018-0019; ¶0054-¶0056, ¶0058 Act 4-3. Here, Hu is shown as being directed to solving the very same problem, represented by the recitation “consecutive downlink TTIs during which there are no available uplink TTIs” in the claim. Indeed, the document describes the feedback mechanism in an LTE system and proposes solutions to the same well-recognized problem].
	Hu may not explicitly suggest: receiving, by the wireless device, during a first transmission-time interval, an explicit request for automatic repeat-request (ARQ) feedback from the wireless device for the plurality of consecutive downlink TTIs including an indication of one of the following: a range of ARQ process numbers for which the ARQ feedback is requested, or a range of TTIs, indicating that the wireless device is to provide ARQ feedback for all ARQ processes active during the indicated range of TTIs. 
In the same field of endeavor, Damnjanovic discloses a wireless device may receive, from a wireless communication network, an explicit request for automatic repeat-request (ARQ) feedback from the wireless device [¶0022, ¶0032] for a plurality of consecutive downlink TTIs during which there are no available uplink TTIs [¶0004, ¶0028: the UE may transmit feedback to the access network node for communications received therefrom the next time the UE is able to acquire a channel, which may not occur according to a schedule defined for the feedback], wherein the request includes an indication of one of the following: a range of ARQ process numbers for which the ARQ feedback is requested, or a range of TTIs, indicating that the wireless device is to provide ARQ feedback for all ARQ processes active during the indicated range of TTIs [¶0036-¶0037, ¶0045 subframe = TTI]. Damnjanovic is directed to solving a problem that is closely related to, or is the same as, the one shared by the current application and Hu. A network node may include an indication to communicate feedback, ‘feedback trigger’, for a plurality of subframes in a resource grant to the UE [¶0032].
A person having ordinary skill in the art would readily recognize Damnjanovic’s suggestions may solve Hu’s stated problem. Further, the artisan would possess the skills needed to apply the process implementing the suggested method to the wireless system in Hu. Hence, it would have been obvious, before the date of the application, to modify Hu by further configuring the user equipment to: receive an explicit request for automatic repeat-request (ARQ) feedback from the wireless device for the plurality of consecutive downlink TTIs including an indication of one of the following: a range of ARQ process numbers for which the ARQ feedback is requested, or a range of TTIs, indicating that the wireless device is to provide ARQ feedback for all ARQ processes active during the indicated range of TTIs. A direct application of Damnjanovic may result in the network node explicitly requesting for feedback for a (a range of) HARQ process/es, identified in a grant for corresponding UL resources assigned for the UE. The UE “can transmit feedback for one or more HARQ processes relating to one or more subframes using a HARQ process identifier bitmap, bundled feedback, and/or the like” [¶0022]. 

Regarding claims 2 and 10, the combined Hu and Damnjanovic disclose the wireless device of claim 9, wherein the request for ARQ feedback is received as part of or in association with a resource assignment message allocating downlink or uplink resources to the wireless device [Damnjanovic ¶32, ¶44 resource grant]. 

Regarding claims 3, 7, 11 and 15, the combined Hu and Damnjanovic disclose the wireless device of claim 10, wherein the resource assignment message allocates uplink resources for transmitting the ARQ feedback information [Damnjanovic ¶32, ¶44 resource grant]. 

Regarding claims 5 and 13, the combined Hu and Damnjanovic disclose the network node of a wireless communication network, the network node comprising:
 a radio transceiver configured to communicate with wireless devices; and processing circuitry operably coupled to the radio transceiver, whereby the processing circuitry and radio transceiver [figs.1 and 7; ¶0045-0046, ¶0061] are configured to: 
transmit to a wireless device, during a first transmission-time interval (TTI), an explicit request for automatic repeat-request (ARQ) feedback from the wireless device for a plurality of consecutive downlink TTIs (for) which there are no available uplink TTIs (to support proper ACK/NACK); and receiving from the wireless device, ARQ feedback information for the ARQ processes indicated in the request [¶figs. 1 and 3; ¶0015-0016; ¶0018-0019; ¶0054-¶0056, ¶0058 Act 4-3. Here, Hu is shown as being directed to solving the very same problem, represented by the recitation “consecutive downlink TTIs during which there are no available uplink TTIs” in the claim. Indeed, the document describes the feedback mechanism in an LTE system and proposes solutions to the same well-recognized problem].
	Hu may not explicitly suggest: transmitting to a wireless device, during a first transmission-time interval (TTI), an explicit request for automatic repeat-request (ARQ) feedback from the wireless device for the plurality of consecutive downlink TTIs, wherein the request includes an indication of one of the following: a range of ARQ process numbers for which ARQ feedback is requested, or a range of TTIs, indicating that the wireless device is to provide ARQ feedback for all ARQ processes active during the indicated range of TTIs; and receiving the ARQ feedback, during a second TTI, after the first TTI.
In the same field of endeavor, Damnjanovic discloses a network node transmits an indication requesting a feedback from the wireless device for a plurality of consecutive downlink TTIs during which there are no available uplink TTIs [¶0004, ¶0028, ¶0045], wherein the request includes an indication of one of the following: a range of ARQ process numbers for which the ARQ feedback is requested, or a range of TTIs, indicating that the wireless device is to provide ARQ feedback for all ARQ processes active during the indicated range of TTIs [¶0036-¶0037, ¶0045 subframe = TTI]. Damnjanovic is directed to solving a problem that is closely related to, or is the same as, the one shared by the current application and Hu. A network node may include an indication to communicate a request for a feedback, ‘feedback trigger’, for a plurality of subframes in a resource grant to the UE [see also ¶0032].
Hence, it would be readily apparent to a person having ordinary skill in the art that Damnjanovic’s suggestions may solve Hu’s stated problem and would be motivated to at least consider adapting the same as a result. Further, the artisan would possess the skills needed to apply the process implementing the suggested method to the wireless system in Hu. Hence, it would have been obvious, before the date of the application, to modify Hu by further configuring the network node to: transmit to a wireless device, during a first transmission-time interval (TTI), an explicit request for automatic repeat-request (ARQ) feedback from the wireless device for the plurality of consecutive downlink TTIs, wherein the request includes an indication of one of the following: a range of ARQ process numbers for which ARQ feedback is requested, or a range of TTIs, indicating that the wireless device is to provide ARQ feedback for all ARQ processes active during the indicated range of TTIs; and receiving the ARQ feedback, during a second TTI, after the first TTI. A direct application of Damnjanovic may result in the network node explicitly requesting for feedback for (a range of) HARQ process/es identified in a grant for corresponding UL resources assigned for the UE. The artisan would possess the skills to follow the suggestion to enable a network node to include such request causing the UE to “transmit feedback for one or more HARQ processes relating to one or more subframes using a HARQ process identifier bitmap, bundled feedback, and/or the like” [¶0022]. 
	 
Regarding claims 6 and 14, the combined Hu and Damnjanovic disclose the network node of claim 13, wherein the request for ARQ feedback is transmitted as part of or in association with a resource assignment message allocating downlink or uplink resources to the wireless device [Damnjanovic ¶32 resource grant]. 
 
Regarding claim 17, the combined Hu and Damnjanovic disclose a non-transitory computer-readable medium storing program instructions that, when executed by processing circuitry of a wireless device, configure the wireless device to perform operations corresponding to the method of claim 1 [Hu ¶0045; Damnjanovic ¶80]. 

Regarding claim 18, the combined Hu and Damnjanovic discloses a non-transitory computer-readable medium storing program instructions that, when executed by processing circuitry of a network node of a wireless communication network, configure the network node to perform operations corresponding to the method of claim 5 [Hu ¶0045; Damnjanovic ¶80].

Claims 4, 8, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication to Hu and Damnjanovic et al as applied to claims 1-3, 5-7, 9-11, 13-15, 17 and 18 above, and further in view of US Publication to Golitschek Edler Von Elbwart et al. (US 2015/0358998 A1) (herein-after Elbwart). 

Regarding claim 4, the combined Hu and Damnjanovic discloses the method of claim 2 as discussed above. 
However, said combination does not disclose a Radio Network Temporary Identifier (RNTI) may be included in a resource assignment message; where the RNTI may indicate that the resource assignment message includes the request for ARQ feedback.
In the same field of endeavor, Elbwart discloses a method for communicating TDD (Re)configuration message by transmitting a scheduling grant using DCI that may include RNTI where the RNTI allows the mobile station to determine that the DCI is transporting a TDD re-configuration [abstract ¶64, 114,185-186]. One ordinarily skilled in the art would have been motivated to employ the same techniques in Damnjanovic at least for the reasons stated therein, i.e. to enable the UE determine that the DCI is transporting a TDD re-configuration message with a higher certainty. Thus, it would have been obvious to include an RNTI in the resource assignment message; where the RNTI may indicate that the resource assignment message includes the request for ARQ feedback – as claimed.

Regarding claim 8, the combined Hu and Damnjanovic discloses the method of claim 6 as discussed above. 
However, Damnjanovic does not disclose a Radio Network Temporary Identifier (RNTI) may be included in a resource assignment message; where the RNTI may indicate that the resource assignment message includes the request for ARQ feedback.
In the same field of endeavor, Elbwart discloses a method for communicating TDD configuration message by transmitting a scheduling grant using DCI may include RNTI where the RNTI allows the mobile station to determine that the DCI is transporting a TDD re-configuration [abstract ¶64, 114,185-186]. One ordinarily skilled in the art would have been motivated to employ the same techniques in Damnjanovic at least for the reasons stated therein, i.e. to enable the UE determine that the DCI is transporting a TDD re-configuration message with a higher certainty. Thus, it would have been obvious to include an RNTI in the resource assignment message; where the RNTI may indicate that the resource assignment message includes the request for ARQ feedback – as claimed.

Regarding claim 12, the combined Hu and Damnjanovic discloses the wireless device of claim 10 as discussed above. 
However, Damnjanovic does not disclose a Radio Network Temporary Identifier (RNTI) may be included in a resource assignment message; where the RNTI may indicate that the resource assignment message includes the request for ARQ feedback.
In the same field of endeavor, Elbwart discloses a method for communicating TDD configuration message by transmitting a scheduling grant using DCI may include RNTI where the RNTI allows the mobile station to determine that the DCI is transporting a TDD re-configuration [abstract ¶64, 114,185-186]. One ordinarily skilled in the art would have been motivated to employ the same techniques in Damnjanovic at least for the reasons stated therein, i.e. to enable the UE determine that the DCI is transporting a TDD re-configuration message with a higher certainty. Thus, it would have been obvious to include an RNTI in the resource assignment message; where the RNTI may indicate that the resource assignment message includes the request for ARQ feedback – as claimed.

Regarding claim 16, the combined Hu and Damnjanovic discloses the network node of claim 14 as discussed above. 
However, Damnjanovic does not disclose a Radio Network Temporary Identifier (RNTI) may be included in a resource assignment message; where the RNTI may indicate that the resource assignment message includes the request for ARQ feedback.
In the same field of endeavor, Elbwart discloses a method for communicating TDD configuration message by transmitting a scheduling grant using DCI may include RNTI where the RNTI allows the mobile station to determine that the DCI is transporting a TDD re-configuration [abstract ¶64, 114,185-186]. One ordinarily skilled in the art would have been motivated to employ the same techniques in Damnjanovic at least for the reasons stated therein, i.e. to enable the UE determine that the DCI is transporting a TDD re-configuration message with a higher certainty. Thus, it would have been obvious, before the effective filing date of the application, to include an RNTI in the resource assignment message; where the RNTI may indicate that the resource assignment message includes the request for ARQ feedback – as claimed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SORI A AGA whose telephone number is (571)270-1868. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SORI A AGA/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476